Citation Nr: 1452503	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of an electrical shock.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia on behalf of the RO located in New York, New York.

In a December 2013 decision, the Board reopened the Veteran's claim for service connection for residuals of an electric shock and remanded for further development.  The case has since been returned to the Board.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in February 2014 in connection with his reopened claim but failed to appear and has not shown good cause for missing the examination.

2. The evidence of record does not support that the Veteran has current residuals of an in-service electrical shock.


CONCLUSION OF LAW

The criteria for service connection for residuals of an electrical shock have not been met.  38 C.F.R. § 3.655(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he experienced an electrical shock in service that exited out the bottom of his feet that resulted in diminished sensation in his feet.

Under 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant fails to report for an examination that was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655 (b).   Examples of good cause can include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).

In this case, the Board remanded the Veteran's claim in December 2013, in part, to provide the Veteran with a VA examination.  Bronx VA Medical Center (VAMC) records indicate that the Veteran was scheduled for a medical examination in February 2013 but failed to report.  No correspondence has since been received from the Veteran indicating good cause for his failure to report.

The Board notes that, although there is no copy of the notice sent by the VAMC to the Veteran of the scheduled examination, "there is no requirement for that document to be contained in the record for the presumption of regularity to apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the RO followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  Id. at 339.

The Board further finds that entitlement to service connection for residuals of an electric shock cannot be established without a VA examination.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's service treatment records reflect that he was hospitalized for an electric shock in July 1984; however the only injury noted is a left index finger burn.  Specifically, no exit wound was noted.  In November 1985 the Veteran complained of foot pain after running a marathon and was diagnosed with overuse syndrome.  There was no mention of his electrical shock the previous year.

Recent VA treatment records show the Veteran has complained of pain in his feet made worse with walking, and that he attributed that pain to being shocked while in service.  In 2010 he was assessed with plantar fasciitis.  No medical opinion is of evidence relating the Veteran's current plantar fasciitis to his service.

The Board acknowledges that the Veteran himself has opined that there is a causal relationship between his current foot pain and his electrical shock in service; however, there is no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1).  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of his foot pain, diagnosed as plantar fasciitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Therefore, as entitlement to service connection for electrical shock residuals cannot be established without a current VA examination and the Veteran failed to report for his scheduled examination, his claim must be denied.  See 38 C.F.R. § 3.655 (b).   

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was scheduled for a VA examination but did not appear.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of an electrical shock is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


